In his opinion on the motion for judgment n. o. v., the trial judge says: "This release executed under the conditions existing when it was executed, and worded as it is worded, was a complete and general release from liability for all personal injuries which the plaintiff had sustained at the time. A release cannot be set aside and made null and void except for some reason recognized by the law as sufficient for that purpose. Plaintiff makes no contention that he was defrauded, deceived, overreached, or that misrepresentations were made to him, or that he did not read the release, or that he did not have full and adequate knowledge of its contents and purport. Therefore, we think, under the many authorities, and particularly Ralston v. Philadelphia Rapid Transit Co., 267 Pa. 257, the rule for judgment n. o. v. should be made absolute. We have been unable to find any case where a release given for a consideration, even though small, and under seal, has been set aside, where the party executing such release admits that he executed it with full knowledge of its contents and effect, and without any misrepresentations, deception, fraud or wrongdoing on the part of the person with whom he was dealing."
For the reasons thus stated, I would affirm the judgment of the court below and, therefore, dissent from its reversal. *Page 200